       Case 2:18-cv-00671-DB-DBP Document 16 Filed 01/28/19 Page 1 of 2




Jeffery S. Williams (Utah Bar #6054)
NELSON CHRISTENSEN
HOLLINGWORTH & WILLIAMS
68 S. Main St., #600
Salt Lake City, UT 84101
Telephone: (801) 531-8400
jeffw@nchwlaw.com

Attorney for Northrop Grumman Health Plan

                        UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF UTAH, CENTRAL DIVISION


J.L., C.L., and A.L.,                                 STIPULATED MOTION FOR
                                                  EXTENSION OF TIME FOR NORTHROP
               Plaintiffs,                           GRUMMAN HEALTH PLAN TO
                                                   ANSWER OR OTHERWISE RESPOND
       v.                                                TO THE COMPLAINT
ANTHEM BLUE CROSS and NORTHROP                               Case No. 2:18-cv-671
GRUMMAN HEALTH PLAN,                                            Judge Dee Benson
                                                         Magistrate Judge Dustin B. Pead
               Defendants.



       Defendant Northrop Grumman Health Plan (“Northrop Grumman”) and plaintiffs J.L.,

C.L., and A.L. (collectively, the “parties”), by and through their undersigned attorneys, jointly

move the Court for an extension of time for Northrop Grumman to answer or otherwise respond

to the Complaint. Specifically, the parties request that the deadline be extended from January 28,

2019 to February 20, 2019. The basis for the motion is that Northrop Grumman needs additional

time to gather and review materials related to this ERISA case, learn about the case proceedings

that have occurred to date, and prepare its response. No previous extensions of this date have

been previously sought. A proposed order is filed herewith.
       Case 2:18-cv-00671-DB-DBP Document 16 Filed 01/28/19 Page 2 of 2




       SO STIPULATED this 28th day of January, 2019.


        /s/ Brian S. King_________                /s/ Jeffery S. Williams
(Signed by Jeffery S. Williams with        Jeffery S. Williams (Utah Bar #6054)
permission of Brian S. King)               NELSON CHRISTENSEN
Brian S. King                              HOLLINGWORTH & WILLIAMS
Nediha Hadzikadunic                        68 S. Main St., #600
BRIAN S. KING, P.C.                        Salt Lake City, UT 84101
336 South 300 East, Suite 200              Telephone: (801) 531-8400
Salt Lake City, UT 84111                   jeffw@nchwlaw.com
brian@briansking.com
nediha@briansking.com                      Nancy G. Ross (Pro Hac application to be filed)
                                           Laura R. Hammargren (Pro Hac application to
Attorneys for Plaintiff                    be filed)
                                           Samuel Myler (Pro Hac application to be filed)
                                           MAYER BROWN LLP
                                           71 S. Wacker Drive
                                           Chicago, IL 60606
                                           Phone: 312-782-0600
                                           Fax: 312-701-7711
                                           nross@mayerbrown.com
                                           lhammargren@mayerbrown.com
                                           smyler@mayerbrown.com

                                           Attorneys for Northrop Grumman Health Plan




                                           2
